                     Case 21-10528-JTD        Doc 3   Filed 03/08/21     Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                )   Chapter 11
                                                      )
CARBONLITE INDUSTRIES LLC et al.                      )   Case No. 21-10528 (JTD)
                                                      )
                                                      )
                               Debtors.               )

                 NOTICE OF APPEARANCE, REQUEST FOR MATRIX ENTRY
               AND REQUEST FOR SERVICE OF ALL NOTICES AND DOCUMENTS
    TO:      Clerk of the Court
             United States Bankruptcy Court
             District of Delaware
             824 Market Street
             Wilmington, DE 19801

             Please enter the appearance of Rachel B. Mersky, Esquire of the firm of Monzack

    Mersky and Browder, P.A as counsel for Waste Management Recycle America, LLC (“WM”).

    WM is a creditor and, pursuant to the Bankruptcy Rules and Section 1109(b) of the Bankruptcy

    Code, hereby request that all notices given or required to be given in these cases be given to and

    served upon:


                                  Rachel B. Mersky
                                  MONZACK MERSKY and BROWDER, P.A.
                                  1201 N. Orange Street, Suite 400
                                  Wilmington, DE 19801
                                  Telephone:   (302) 656-8162
                                  Facsimile:   (302) 656-2769
                                  E-mail:      rmersky@monlaw.com


             Please take further notice that pursuant to Section 1109(b) of the Bankruptcy Code, the

    foregoing request includes not only the notices referred to in the Bankruptcy Rules but also

    includes, without limitation, notices of any application, motion, petition, pleading, request,

    complaint, or demand, whether formal or informal, filed in this Chapter 11 case.

    {00222748-1}
                Case 21-10528-JTD         Doc 3    Filed 03/08/21     Page 2 of 2



         This Notice of Appearance and Demand for Notices and Papers shall not be deemed or

construed to be a waiver of WM’s right: (1) to have final orders in noncore matters entered only

after de novo review by a District Judge, (2) to trial by jury in any proceeding so triable in these

cases or any case, controversy, or proceeding related to these cases, (3) to have the District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal, or (4) or

any other rights, claims, actions, defenses, setoffs, or recoupments to which WM is or may be

entitled, in law or in equity, all of which WM expressly reserves.



Dated: March 8, 2021

                                      MONZACK MERSKY AND BROWDER, P.A.

                                      /s/ Rachel B. Mersky
                                      Rachel B. Mersky, Esquire (DE #2049)
                                      1201 N. Orange Street, Suite 400
                                      Wilmington, DE 19801-1155
                                      Telephone:     (302) 656-8162
                                      Facsimile:     (302) 656-2769
                                      Email:         rmersky@monlaw.com

                                      Attorneys for Waste Management Recycle America, LLC




{00222748-1}
